904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony BOLES, Plaintiff-Appellant,v.Tom OSIER;  K. Epps, Defendants-Appellees.
No. 89-2046.
United States Court of Appeals, Sixth Circuit.
June 11, 1990.

1
Before KEITH and ALAN E. NORRIS, Circuit Judges, and JOHN W. POTTER, District Judge.*

ORDER

2
Anthony Boles, a Michigan prisoner proceeding pro se, appeals from the order of the district court dismissing his complaint filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages, Boles brought suit against the warden and certification director of Michigan's Marquette Branch Prison.  Boles alleged that defendants denied him procedural due process.


4
The case was submitted to a magistrate who recommended that defendants' motion to dismiss be granted because the procedures were proper.   See Walker v. Mintzes, 771 F.2d 920, 933 (6th Cir.1985).  The district court adopted the magistrate's report and recommendation over Boles's objections.


5
Upon review, we find no error.  Accordingly, we hereby affirm the order of the district court for the reasons set forth in the magistrate's report and recommendation dated June 26, 1989, as adopted by the district court.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable John W. Potter, U.S. District Judge for the Northern District of Ohio, sitting by designation